Case 8:19-cv-03063-SCB-AEP Document 19 Filed 09/03/20 Page 1 of 2 PageID 225


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

KELLY MCMILLEN,
an individual,                                        Case No.: 8:19-CV-003063-SCB-AEP

       Plaintiff,
v.

CITIBANK, N.A.,
a national association,

      Defendant.
___________________/

                      JOINT STIPULATION FOR DISMISSAL
                WITH PREJUDICE AS TO DEFENDANT CITIBANK, N.A.

       COMES NOW, Plaintiff Kelly McMillen, and Defendant Citibank, N.A., by and through

their respective undersigned counsel pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii)

and Middle District of Florida, Local Rule 3.08, and hereby jointly stipulate and move the Court

to dismiss all claims asserted in this action as to Citibank, N.A., with prejudice. By agreement,

each side shall bear its own costs and attorneys’ fees.

       Dated: September 3, 2020

 LEAVENLAW                                       Burr & Forman LLP

 /s/ Ian R. Leavengood                           /s/ Joshua H. Threadcraft
 Ian R. Leavengood, Esq., FBN 0010167            Joshua H. Threadcraft, Esq., FBN 96153
 Northeast Professional Center                   420 N. 20th Street
 3900 First Street North, Suite 100              Suite 3400
 St. Petersburg, FL 33703                        Birmingham, AL 35203
 Phone: (727) 327-3328                           Phone: (205) 251-3000
 Fax: (727) 327-3305                             Fax: (205) 413-8701
 consumerservice@leavenlaw.com                   Joshua.Threadcraft@burr.com
 Attorneys for Plaintiff                         Attorneys for Defendant
Case 8:19-cv-03063-SCB-AEP Document 19 Filed 09/03/20 Page 2 of 2 PageID 226


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 3, 2020, a true and correct copy of the above and

foregoing was electronically filed via CM/ECF which will electronically serve the following

counsel of record:

       Joshua H. Threadcraft, Esq.
       Burr & Forman LLP
       420 N. 20th Street
       Suite 3400
       Birmingham, AL 35203
       Joshua.Threadcraft@burr.com
       Attorneys for Defendant


                                          /s/ Ian R. Leavengood
                                          Attorney




                                            2
